DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/28/21.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “[e]xamples are disclosed…[o]ne example” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the refractive optic" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “the refractive optic” refers to the “optical element” recited in claim 1.  For purposes of examination, “the refractive optic” will be interpreted as “the optical element.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishida et al. (US 2020/0241286).
Consider claim 1, Ishida discloses (e.g. figures 1-5) a pixel-shifting device, comprising:
an outer frame (145/147, vibrator parts);
an inner frame (141, vibrator part) coupled to the outer frame via a flexure (121, connector part);
a path-shifting optical element (111, reflection surface) mounted to the inner frame; and
one or more piezoelectric actuators  (185/186, piezoelectric element) configured to drive motion of the inner frame (see figure 5, piezo electric elements drive the inner frame) [0034-0037, 0083-0088].
Consider claim 2, Ishida discloses (e.g. figures 1-5) the pixel-shifting device of claim 1, wherein each piezoelectric actuator comprises a thin film of a piezoelectric material deposited and patterned on the structure forming the inner and outer frames (the piezoelectric element is a thin film laminate that can be applied to inner and outer frames at 185/192/196/194/198) [0036, 0083-0088].
Consider claim 3, Ishida discloses (e.g. figures 1-5) the pixel-shifting device of claim 2, further comprising a plurality of flexures (121/122, connection parts), wherein each flexure of the plurality of flexures is positioned along a corresponding side of the inner frame at a location spaced from a center of the corresponding side (see figure 5) [0034-0037, 0083-0088].
Consider claim 4, Ishida discloses (e.g. figures 1-5) the pixel-shifting device of claim 1, further comprising a feedback sensor configured to sense position feedback from the optical element, and a control circuit configured to control power provided to a driver of the piezoelectric actuators based upon the position feedback from the refractive optic (171/172, monitor elements sense the positioning for activation of the mirror element) [0042-0045].
Consider claim 7, Ishida discloses (e.g. figures 1-5) the pixel-shifting device of claim 1, wherein the flexure comprises a curved shape (the connector parts are rotatable so that they are considered to have a curved shaped during activation; fig. 5) [0066-0072].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2020/0241286) in view of Malhotra et al. (US 2020/0185590).
Consider claim 5, Ishida does not explicitly disclose that the path-shifting optical element comprises a prism. Ishida and Malhotra are related as electrically controllable optical elements.  Malhotra discloses an electrically controllable optical element that can be a mirror or a prism [0007, 0039].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the mirror or Ishida, to be a prism as taught by Malhotra, in order to allow for further applications of the pixel-shifting device.
Consider claim 6, Ishida does not explicitly disclose that the path-shifting optical element comprises a holographic optical element. Ishida and Malhotra are related as electrically controllable optical elements.  Malhotra discloses an electrically controllable optical element that can be a mirror or a holographic optical element [0007, 0039].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the mirror or Ishida, to be a holographic optical element as taught by Malhotra, in order to allow for further applications of the pixel-shifting device.
Consider claim 8, Ishida discloses (e.g. figures 1-5) a display device, comprising: 
an image producing element comprising a plurality of pixels; and 
a pixel-shifting device comprising 
an outer frame (145/147, vibrator parts), 
an inner frame (141, vibrator part) coupled to the outer frame via a flexure (121, connector part), 
an optic (111, reflection surface) mounted to the inner frame, and 
a plurality of piezoelectric actuators coupled to the outer frame (185/186, piezoelectric element) configured to drive motion of the inner frame (see figure 5, piezo electric elements drive the inner frame) [0034-0037, 0083-0088]; and 
a controller configured to control the plurality of piezoelectric actuators to control an angle of the optic relative to the outer frame (detection circuit 901 controls the voltages applied to the piezoelectric actuators) [0043].
However, Ishida does not explicitly disclose that the optic is refractive.  Ishida and Malhotra are related as electrically controllable optical elements.  Malhotra discloses an electrically controllable optical element that can be a mirror or a prism [0007, 0039].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the mirror or Ishida, to be a prism as taught by Malhotra, in order to allow for further applications of the pixel-shifting device.
Consider claim 9, the modified Ishida reference discloses (e.g. figures 1-5 of Ishida) the display device of claim 8, further comprising a plurality of flexures (121/122, connection parts), wherein each flexure of the plurality of flexures is positioned along a corresponding perimeter side of the inner frame spaced from a center of the corresponding perimeter side (see figure 5) [0034-0037, 0083-0088 of Ishida].
Consider claim 10, the modified Ishida discloses (e.g. figures 1-5 of Ishida) the display device of claim 8, further comprising a feedback sensor configured to sense position feedback from the refractive optic, and a control circuit configured to control power provided to a driver of the piezoelectric actuators based upon the position feedback from the refractive optic (171/172, monitor elements sense the positioning for activation of the mirror element) [0042-0045 of Ishida]. 
Consider claim 11, the modified Ishida reference discloses that the refractive optic comprises a prism (Malhotra discloses an electrically controllable optical element that can be a mirror or a prism) [0007, 0039 of Malhotra].
Consider claim 12, the modified Ishida reference discloses that the refractive optic comprises a holographic refractor (Malhotra discloses an electrically controllable optical element that can be a mirror or a holographic optical element) [0007, 0039 of Malhotra].  
Consider claim 13, the modified Ishida reference discloses (e.g. figures 1-5 of Ishida) the display device of claim 8, wherein the flexure comprises a curved shape (the connector parts are rotatable so that they are considered to have a curved shaped during activation; fig. 5) [0066-0072 of Ishida].
Consider claim 14, the modified Ishida reference discloses that the display device is a head-mounted display device (the piezoelectric actuators can be implemented in headwear devices) [130-142 of Malhotra].  
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Iseki (US 6,198,565) in view of Malhotra et al. (US 2020/0185590).
Consider claim 15, Iseki discloses (e.g. figure 7) enacted on a display device comprising a pixel-shifting device including an optic (8, reflective mirror) and a piezoelectric actuation system (24/25, piezoelectric actuators), a method of displaying an image comprising a plurality of image subframes that are displayed in a time-sequential manner (the pixels are two-dimensionally scanned) , the method comprising
displaying a first image subframe (first images are displayed) with a first voltage applied to a piezoelectric element of the pixel-shifting device (first voltage is applied); and
displaying a second image subframe (second images are displayed) with a second voltage applied to the piezoelectric element of the pixel-shifting device, the second voltage being different than the first voltage (a second voltage is applied for the scanning function), to rotate the optic and thereby shift pixel positions in the second image subframe from corresponding pixel positions in the first image subframe (the light deflection element is vibrated by a drive apparatus in synchronizing with the scanning frequency to perform scanning so that the proper images are imaged) [col. 7, lines 3-66, col. 14, line 1-62, col. 8, lines 40-62; claim 14]. 
However, Iseki does not explicitly disclose that the optic is refractive.  Iseki and Malhotra are related as electrically controllable optical elements.  Malhotra discloses an electrically controllable optical element that can be a mirror or a prism [0007, 0039].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the mirror or Iseki, to be a prism as taught by Malhotra, in order to allow for further applications of the pixel-shifting device.
Consider claim 16, the modified Iseki reference discloses that the display device comprises a head-mounted display device (the piezoelectric actuators can be implemented in headwear devices) [130-142 of Malhotra].
Consider claim 17, the modified Iseki reference discloses (e.g. figures 21 of Iseki) the method of claim 15, wherein rotating the refractive optic comprises rotating the refractive optic around a diagonally oriented axis (the optic is rotated diagonally to the display surface) [col. 8, lines 40-62, col. 14, line 1-62 of Iseki].
Consider claim 18, the modified Iseki reference  discloses the method of claim 15, further comprising utilizing a closed-loop feedback circuit to control an angle of the refractive optic (open or closed loops can be utilized) [0218 of Malhotra].
Consider claim 19, the modified Iseki reference  discloses the method of claim 18, wherein the closed-loop feedback circuit compares a feedback signal to a square wave control signal (square wave signal can be applied, closed loops receive feedback and update its own operation based on the feedback) [0066, 0218 of Malhotra].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iseki (US 6,198,565) in view of Malhotra et al. (US 2020/0185590) as applied to claim 15 above, and in further view of Ishida (US 2020/0241286).
Consider claim 20, the modified Iseki reference does not explicitly disclose that rotating the refractive optic comprises rotating the refractive optic about two different axes. Iseki, Malhotra and Ishida are related as electrically controllable optical elements.  Ishida discloses (e.g. figure 5) an optic that is rotatable about two different axes (two-dimensional scanning) [0034-0037, 0083-0088].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Iseki reference, to utilize a two-dimensional scanner as taught by Ishida, in order to reduce the number of elements for design simplification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernstein (US 2002/0171901) discloses a multi-axis magnetically actuated device.  The device comprises two nested rotational members that allow for dual-axis actuation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872